Citation Nr: 0108002	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  99-01 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a total rating based on unemployability due to 
service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from October 1948 to June 
1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  The veteran testified before a 
hearing officer at the RO in June 1999.  He also testified 
before the undersigned Member of the Board at a hearing at 
the RO in October 2000.  

The Board notes that in addition to the issue of entitlement 
to a total rating based on unemployability, the RO certified 
to the Board the issues of entitlement to increased ratings 
for right hip disability, right knee disability and left knee 
disability.  In a statement signed by the veteran and 
received at the RO in October 2000, the veteran withdrew all 
issues on appeal except the total rating issue.  At the 
October 2000 hearing, the veteran's representative confirmed 
that the veteran was limiting his appeal to the issue of 
entitlement to a total rating based on unemployability due to 
service-connected disabilities.  The Board will therefore 
consider only that issue in its decision.  

In July 1997, the veteran requested "an increase in my 
service connected compensation for arthritis of both knees, 
currently rated at 0%."  He also claimed entitlement to a 
total rating asserting that "my service connected disability 
to my knees has increased to the point that I am unable to 
work."  At that time the veteran's only service-connected 
disabilities were bilateral hearing loss, rated 10 percent 
disabling, and osteoarthritis of the left knee with bone 
chips removed, rated noncompensably disabling.  In its 
January 1998 rating decision, the RO awarded an increased 
rating to 20 percent for the veteran's service-connected left 
knee disability effective from July 1997 and denied the total 
rating claim.  In a later rating decision, the RO granted 
service connection for right knee arthritis and right hip 
arthritis effective from February 1998.  Although the veteran 
disagreed with the assigned ratings, he did not disagree with 
the effective date of February 1998.  The veteran now argues 
that his service-connected left knee, right knee and right 
hip disabilities prevent him from working and that he should 
be awarded a total rating based on unemployability due to 
service-connected disabilities effective July 1997.  The 
veteran may be attempting to raise a claim for an earlier 
effective date for service connection for right knee 
disability and right hip disability, and the Board refers 
this matter to the RO for clarification.  

During the pendency of the veteran's appeal, but after the 
case was last considered by the RO, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  It provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also contains new notification 
provisions.  In this case, all records pertinent to the 
veteran's appeal have been obtained, and the veteran has been 
provided necessary examinations.  The veteran is clearly 
aware of the evidence necessary to substantiate his claim, 
and there is no indication that there is outstanding evidence 
that should be obtained.  Consequently, there is no further 
action to be undertaken to comply with the provisions of the 
VCAA, and the veteran will not be prejudiced as a result of 
the Board deciding his appeal without first affording the RO 
an opportunity to consider his total rating claim in light of 
the VCAA.  


FINDINGS OF FACT

1.  The veteran's service-connected disabilities include 
bilateral hearing loss disability, left knee disability, 
right knee disability and right hip disability; effective 
from February 1998, the combined rating for the service 
connected disabilities assigned by the RO was 70 percent with 
a 100 percent convalescent rating from July 1998 to September 
1998, a 100 percent schedular rating from September 1998 to 
September 1999, a 70 percent combined rating from September 
1999 to March 2000, a 100 percent convalescent rating from 
March 2000 to May 2000, a 100 percent schedular rating from 
May 2000 followed by an 80 percent rating effective from May 
2001.  

2.  The veteran has reported that he completed four years of 
high school; he last worked full time in 1992 doing home 
repairs and renovations.  

3.  The veteran's service-connected disabilities are of such 
severity as to preclude him from securing and maintaining any 
form of substantially gainful employment consistent with his 
education and work experience.  


CONCLUSION OF LAW

A total rating based on unemployability due to service-
connected disabilities is warranted from February 1998 to 
July 1998, from September 1999 to March 2000 and from May 
2001.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2000); VAOPGCPREC 6-99.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In-service X-rays of the veteran's knees in September 1961 
showed irregularities of the cortex of the medial aspect of 
the left tibia proximal to the condyle with a spur of the 
bone.  The impression was small exostosis, distal portion of 
left femur, possibly small osteochondroma.  In January 1962, 
the veteran complained of recurrent intermittent popping in 
his left knee followed by pain and edema.  X-rays again 
showed a spur on the lateral aspect of the left femur.  In 
February 1962, it was noted that a clicking sound was thought 
to be meniscal in origin, and the impression was small 
posterior tear of the lateral meniscus.  In May 1962, the 
left knee was asymptomatic, and no findings concerning the 
left knee were reported on the veteran's retirement physical 
examination report in March 1977.  At that time the veteran 
was diagnosed as having high frequency hearing loss, 
bilaterally.  

The veteran filed his initial service connection claim in 
February 1984, and submitted private medical records dated in 
February 1984 showing that in the left knee there was severe 
crepitus and grinding and popping in the medial joint line.  
The diagnosis was degenerative arthritis of the left knee.  
At that time, the veteran underwent arthroscopy and 
debridement of the medial joint of the left knee with partial 
medial meniscectomy and chondral abrasion of the medial 
femoral condyle.  At a VA examination in April 1984 with 
X-rays, the diagnosis was osteoarthritis of the left knee 
with bone chips removed by arthroscopy.  At an April 1984 VA 
audiology examination, the diagnosis was bilateral gradually 
sloping sensorineural loss, worse on the right.  In a rating 
decision dated in May 1984, the RO granted service connection 
for osteoarthritis of the left knee with bone chips removed, 
evaluated noncompensably disabling, and bilateral hearing 
loss, evaluated 10 percent disabling.  

In July 1997, the veteran filed a VA Form 21-8940 and 
reported that he had 4 years of high school with no 
additional education or training.  He sated that from 1985 to 
May 1993 he was self-employed doing renovations and that he 
last worked full time in 1992.  

In a rating decision dated in January 1998, the RO awarded an 
increased rating to 20 percent for arthritis of the left knee 
effective from July 1997, confirmed and continued the 10 
percent rating for bilateral hearing loss and denied 
entitlement to service connection for right knee disability 
and entitlement to a total rating based on unemployability 
due to service connected disabilities.  The veteran appealed, 
and in a rating decision dated in October 1998, the RO 
granted secondary service connection for degenerative joint 
disease of the right knee and secondary service connection 
for degenerative joint disease of the right hip.  The 
evaluations assigned were 10 percent for right knee 
disability and 20 percent for right hip disability, effective 
from February 1998.  The combined rating for all service-
connected disabilities was 50 percent and the RO continued 
its denial of the total rating claim.  Upon review of 
additional medical evidence, the RO revised the ratings, and 
effective from February 1998, the combined rating for the 
veteran's service-connected disabilities was 70 percent.  

The medical evidence of record includes the report of a VA 
general medical examination conducted in April 1998.  The 
veteran reported hearing loss started in 1954 and reported 
that a large part of the toenail on his left great toe had 
been removed in 1960.  He gave a long history of bilateral 
knee pain and multiple surgeries.  He reported that about a 
year before the examination he was diagnosed as having a 
leaky aortic valve.  He also reported that he learned he had 
diabetes about two years before the examination and had also 
been diagnosed as having peripheral neuropathy and 
hypertension at about the same time.  He also gave a history 
of lens replacement in both eyes in the 1990s.  The examiner 
noted that the veteran walked slowly with a limp and a cane.  
After examination, the impression was:  bilateral knee 
osteoarthritis, status post arthroscopic surgery left knee 
and status post arthroscopic surgery right knee; diabetes 
mellitus type II with peripheral neuropathy; hearing loss; 
onychomycosis with history of partial left great toenail 
removal; hypertension; status post bilateral eye surgery; 
history of aortic valve disease; and varicose veins.  The 
examiner stated that the veteran's service-connected 
degenerative arthritis would make it extremely difficult for 
him to handle most jobs.  He also stated that the veteran's 
age and multiple medical problems would make it difficult for 
him to handle most jobs.  

A discharge summary and operation report from West Jefferson 
Medical Center show that the veteran underwent a right total 
hip replacement in July 1998.  Also of record are clinical 
records from the Bone and Joint Clinic dated from October 
1997 to October 1998 showing treatment for arthritis of 
multiple joints.  

In a letter dated in August 1998, Daniel Gallagher, M.D., 
stated that the veteran had been a patient of the Bone & 
Joint Clinic for the past 12 years.  Dr. Gallagher stated 
that the veteran had severe arthritis of the shoulders, hips 
and knees.  He said that the veteran had very limited ability 
to ambulate and had to use a cane to walk.  He stated that 
the veteran was recovering well from the right total hip 
replacement in July 1998 and had limited mobility in both 
knees due to arthritis.  Dr. Gallagher said that the veteran 
was totally disabled from any type of work activity due to 
the severe arthritis and his very limited mobility.   He 
stated that the veteran also had cardiac problems for which 
he was taking medication.  

At a VA orthopedic examination in September 1998, the 
veteran's complaints included left knee, right knee, right 
hip and bilateral shoulder arthritis and pain.  He complained 
of stiffness and swelling in his knees.  He reported that he 
was taking 2400 mg of Motrin per day and said his pain would 
be constant without medications.  He reported that 
precipitating factors included moving and other activities.  
He reported having had a right total hip arthroplasty in July 
1998.  The examiner noted a surgical scar and limitation of 
motion of the right hip.  Range of motion of the left knee 
was from 2 to 100 degrees and range of motion of the right 
knee was 4 to 100 degrees.  There was crepitus, bilaterally, 
as well as medial joint line tenderness.  There were 
limitation of motion and tenderness of the shoulders.  The 
impression was: degenerative joint disease of the left and 
right knees and right hip, status post right total hip 
arthroplasty; and degenerative arthritis of the shoulders.  

In a letter dated in February 1999, Dr. Gallagher stated that 
the veteran was being treated for severe arthritis of both 
knees and the right hip.  He stated that the veteran had 
surgery for right hip replacement and might eventually need 
both knees replaced.  He said the veteran's ambulation was 
very limited.  Dr. Gallagher stated that it was his 
professional opinion that the veteran was totally disabled 
from performing any type of work activity due to the severe 
arthritis and limited motion in his joints of the lower 
extremities.  

At a hearing at the RO in June 1999, the veteran testified 
that he had great difficulty walking and standing because of 
problems with his knees and right hip and that he used a 
walker for security.  He testified that could not stoop, 
squat or pick up anything from the floor.  He testified that 
he could only climb stairs by stopping at every step and 
hanging onto the railing because he had to lead with his 
right foot and drag his left foot up because of his left 
knee.  He testified that he had been taking 2400 mg of Motrin 
per day for the past 12 years.  He also testified that even 
with the Motrin, he experienced excruciating pain in the 
muscles above the new right hip joint.  He also testified 
that he had fallen because his left knee collapsed and he was 
unable to get up without assistance.  

At the hearing, the veteran testified that he was in the 
military for 30 years and that he had gone in as a structural 
mechanic.  He testified that he was commissioned after 10 
years and did administrative work for the last 20 years.  He 
testified that when he got out he taught surface safety to 
people who worked on offshore platforms in the oil industry.  
He testified that he did that for about 5 years but could not 
do it now because he was unable to stand or sit for any 
period of time and would be unable to move around, which was 
necessary for the job.  He testified that after he quit 
teaching he was self-employed for about six years doing house 
repairs ranging from concrete work and replacing doorframes 
to replacing light bulbs.  He testified that he enjoyed the 
manual labor but had last worked 10 or 12 years ago.  He said 
he stopped working when it got to the point where he could 
work one day, but then had to take two days to get over it 
because his knees and hip were so sore that he was just not 
ambulatory.  

At a VA orthopedic examination in August 1999, the veteran 
complained of difficulties walking any distance because of 
pain and instability.  He said he needed to sit on an 
elevated chair because he could not get up if he sat on a 
lower surface because of lack of strength in his knees.  He 
walked with a walker and reported that at home he needed to 
use a cane because his left knee might give way.  The 
physician noted that in 1999 the veteran had apparently 
developed blood clots in his legs and that gout was 
discovered at approximately the same time.  He also noted 
that the veteran had been diabetic, non-insulin-dependent, 
for several years.  The diagnosis after examination was 
degenerative arthritis, both knees and total hip 
arthroplasty, right.  The physician stated that the veteran 
had advanced degenerative arthritis of both knees that 
restricted him in ambulation.  He stated that it was his 
opinion that with the veteran's multiple joint problems and 
being overweight, his gout history and diabetes, his recent 
blood clots and cardiac problems, he definitely would not be 
able to be gainfully employed.  

A VA audiology examination in August 1999 showed bilateral, 
moderately severe, sensorineural hearing loss.  

An operation report and discharge summary from West Jefferson 
Medical Center show that the veteran underwent a right total 
knee replacement in March 2000.  

At the hearing in October 2000, the veteran testified that he 
last worked full time doing house repairs in approximately 
1992 and stopped working completely in about 1993.  He 
testified that his knees and hip had become so painful that 
he could not do the job.  He testified that he had not tried 
to find other work since then because he could not sit for a 
prolonged period of time, could not stand and had great 
difficulty walking.  He testified that if he fell down, he 
could not get up.  He testified that it was very difficult to 
get up from a sitting position and he had trouble with his 
left knee giving way.  He said he has constant pain, but that 
it is aggravated by motion.  He testified that he does not 
feel comfortable trying to walk without a cane and that with 
the cane he can walk about 200 feet.  

The veteran testified that the non-service connected 
disabilities cited by VA examiners in the opinions as to his 
employability were not the reason he had to stop working and 
did not even become manifest until 7 or 8 years after he quit 
working.  He testified that in any event, those conditions 
were under control with medication or surgery and would not 
prevent him from working.  The veteran testified that the 
leaky aortic valve was discovered by accident and had never 
caused him a moment's pain.  He testified that his diabetes 
was controlled by medication.  He testified that the lens 
replacements for cataracts were disabling for about a month 
each and that he has glaucoma, but it is controlled with eye 
drops.  He also testified that he had a hernia repair and 
recuperated within a month.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. Part 4 (2000).  VA attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).  

For VA purposes, total disability will be considered to exist 
when there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. 
§ 3.340.  For compensation purposes, if the service-connected 
disability or disabilities are ratable under the Rating 
Schedule as less than 100 percent disabling, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.  

Total disability ratings for compensation may be assigned 
(where the schedular rating is less than total) when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of the service-connected 
disabilities.  If there is only one such disability, this 
disability shall be ratable at 60 percent or more.  If there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  For the purpose of one 60 percent 
disability, or one 40 percent disability in combination, 
disabilities of one or both upper extremities, or of one or 
both lower extremities, including the bilateral factor, if 
applicable, will be considered one disability and 
disabilities affecting a single body system, e.g., 
orthopedic, digestive, respiratory, cardiovascular-renal, 
neuropsychiatric, will be considered one disability.  The 
existence or degree of nonservice-connected disabilities or 
previous unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disabilities are met and such service-connected 
disabilities render the veteran unemployable.  38 C.F.R. 
§ 4.16(a).  

Review of the record shows that effective from February 1998, 
the combined rating for the veteran's service-connected 
disabilities was 70 percent.  The individual ratings assigned 
were 30 percent for right hip arthritis, 20 percent for 
osteoarthritis of the left knee with bone chips removed with 
instability, 20 percent for degenerative joint disease of the 
right knee with instability, 10 percent for degenerative 
joint disease of the right knee with painful motion and 10 
percent for bilateral hearing loss.  Effective from July 
1998, when the veteran underwent the right total hip 
replacement, to September 1998, the RO assigned a temporary 
total rating for convalescence under 38 C.F.R. § 4.30.  The 
RO then assigned a 100 percent schedular rating from 
September 1998 to September 1999 under 38 C.F.R. § 4.71a, 
Diagnostic Code 5054, which provides for a 100 percent rating 
for one year following implantation of a hip prosthesis.  

Effective from September 1999, the combined rating for the 
veteran's service-connected disabilities was 70 percent with 
a 30 percent rating for right hip disability status post 
replacement, a 20 percent rating for degenerative joint 
disease of the right knee with instability, a 10 percent 
rating for degenerative joint disease of the right knee with 
painful motion, a 20 percent rating for osteoarthritis of the 
left knee with bone chips removed with instability, a 10 
percent rating for osteoarthritis of the left knee with 
painful motion (which became effective from February 1999) 
and a 10 percent rating for bilateral hearing loss.  

Based on the right total knee replacement in March 2000, the 
RO assigned a temporary total rating for convalescence under 
38 C.F.R. § 4.30 effective from March 2000 to May 2000 and a 
schedular 100 percent rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5055, which provides for a 100 percent rating 
for one year following implantation of a knee prosthesis.  
The RO then assigned a 30 percent rating for degenerative 
joint disease of the right knee with painful motion, status 
post total knee replacement effective from May 2001 and 
continued the previously assigned ratings resulting in a 
combined rating of 80 percent for all service-connected 
disabilities.  

The Board notes that in a precedent opinion dated in June 
1999, VA General Counsel held that a claim for a total rating 
based on unemployability due to service-connected 
disabilities may not be considered when a schedular 100 
percent rating is already in effect for service-connected 
disability.  VAOPGCPREC 6-99.  The Board will therefore 
consider the total rating claim during the periods from 
February 1998 to July 1998, from September 1999 to March 2000 
and from May 2001.  As outlined above, a 100 percent rating 
was in effect during the intervening periods, and a total 
rating based on unemployability may not be assigned during 
those times.  

During each of the periods under consideration, the combined 
rating for the service-connected disabilities was at least 70 
percent with the service-connected orthopedic disabilities of 
the lower extremities qualifying as one disability with a 
combined rating of at least 40 percent.  38 C.F.R. § 4.16(a).  
Thus during each of the periods, the veteran meets the 
minimum schedular requirements for a total disability rating 
based on unemployability due to service-connected 
disabilities.  The question is whether the veteran's service-
connected disabilities preclude substantially gainful 
employment. 

The evidence reveals that the veteran has not worked full 
time since 1992 and that post-service work experience since 
1977 consisted of teaching safety courses requiring physical 
activity and, more recently, renovation work requiring manual 
labor.  His service-connected disabilities include 
disabilities of both knees and the right hip, with a right 
total hip replacement and a right total knee replacement.  
The veteran has complained of pain and functional limitation 
due to his service-connected musculoskeletal disabilities, 
and VA examination reports have shown evidence of pain and 
functional limitation of both knees and the right hip.  

The Board finds the opinions of VA examiners who have 
considered non-service-connected disabilities together with 
service-connected disabilities in their opinions on 
employability are not relevant to the question of the effect 
of the veteran's service-connected disabilities alone on his 
ability to work.  By contrast, Dr. Gallagher, in his 1999 
letter, specifically stated that it is his opinion that the 
severe arthritis of the veteran's knees and right hip 
prevented him from doing any kind of work.  

Although examination findings do not show that any one 
service-connected musculoskeletal disability, by itself, 
causes severe functional impairment, in the Board's opinion, 
the veteran's service-connected musculoskeletal disabilities 
as a whole involve sufficient functional impairment, when 
coupled with his service-connected hearing loss, to preclude 
him from obtaining and maintaining substantially gainful 
employment in a position consistent with his educational and 
industrial background.  The Board acknowledges that with four 
years of high school and nearly 30 years of military service, 
including administrative work, the veteran might potentially 
qualify for some type of sedentary work.  However, the Board 
accepts as credible the veteran's testimony that because of 
problems with his knees and right hip he has serious problems 
sitting, standing and walking for more than very short 
intervals.  The Board therefore accepts Dr. Gallagher's 
assessment that the severe arthritis of the veteran's knees 
and right hip prevent him from doing any kind of work and 
concludes that his service-connected disabilities preclude 
him from obtaining and maintaining substantially gainful 
employment in a position consistent with his educational and 
industrial background.  The veteran is, therefore, entitled 
to a total rating based on unemployability due to service-
connected disabilities from February 1998 to July 1998, from 
September 1999 to March 2000 and effective from May 2001.  


ORDER

A total rating based on unemployability due to service-
connected disabilities is granted from February 1998 to July 
1998, from September 1999 to March 2000 and effective from 
May 2001, subject to the criteria applicable to the payment 
of monetary benefits.  


		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

 

